
	
		I
		112th CONGRESS
		1st Session
		H. R. 2147
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2011
			Mr. Bishop of Utah
			 (for himself and Mr. Chaffetz)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the further extension or establishment of
		  national monuments in Utah except by express authorization of
		  Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Utah Land Sovereignty
			 Act.
		2.Limitation on
			 further extension or establishment of national monuments in UtahThe proviso of the last sentence of the
			 first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16
			 U.S.C. 431a), is amended by inserting or Utah after
			 Wyoming.
		
